Case: 5:19-cv-00809-BYP Doc #: 30 Filed: 08/31/20 1 of 11. PageID #: 446




 PEARSON, J.

                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


 JASON A. WHITACRE,                                )   CASE NO. 5:19-CV-809
                                                   )
                  Plaintiff,                       )
                                                   )   JUDGE BENITA Y. PEARSON
                  v.                               )
                                                   )
 NATIONS LENDING CORPORATION, et                   )   MEMORANDUM OF OPINION AND
 al.,                                              )   ORDER
                                                   )   [Resolving ECF Nos. 25, 28]
                  Defendants.                      )



        Pending is Defendant Nations Lending Corporation and Defendant LoanCare LLC’s

 motion for summary judgment. ECF No. 25. Plaintiff Jason A. Whitacre has filed a response in

 opposition. ECF No. 26. Defendants have replied. ECF No. 27. For the reasons that follow,

 Defendants’ motion is granted.

                                           I. Background1

        On March 9, 2015, Plaintiff obtained a mortgage loan from Nations Lending Corporation

 (“NLC”) in the amount of $262,182.00 at an interest rate of 3.625 percent. ECF No. 26-1 at

 PageID #: 416; ECF No. 25-1 at PageID #: 329, 333. The mortgage loan has been serviced by

 LoanCare LLC (“LoanCare”) since 2015. ECF No. 26-1 at PageID #: 416. Plaintiff’s monthly

 mortgage payments are due on the first day of every month. Id. The mortgage note provides for




        1
            The following facts are uncontested.
Case: 5:19-cv-00809-BYP Doc #: 30 Filed: 08/31/20 2 of 11. PageID #: 447




 (5:19CV809)


 a late charge if the monthly payment is not received by the end of fifteen calendar days after the

 payment becomes due. Id.

        During 2018, Plaintiff failed to make timely mortgage payments and was notified that his

 loan was in default. See id.; ECF No. 25-1 at PageID #: 350-60. On January 11, 2019, Plaintiff

 spoke with a LoanCare agent in an attempt to pay off a portion of his outstanding balance. See

 ECF No. 26-1 at PageID #: 416. During their conversation, the LoanCare agent informed

 Plaintiff that his mortgage loan had been prepared for foreclosure. ECF No. 25-1 at PageID #:

 352. The LoanCare agent also informed Plaintiff that the amount for three payments owed–for

 October 2018, November 2018, and December 2018–and a fifteen dollar fee for paying over the

 phone, totaled $5,864.95. Id. at PageID #: 352, 361. Before making the $5,864.95 payment,

 Plaintiff was informed that his January 2019 mortgage payment was still outstanding. See ECF

 No. 26-1 at PageID #: 416; ECF No. 25-1 at PageID #: 361. After making the $5,864.95

 payment on January 11, 2019, Plaintiff did not make his January 2019 mortgage payment, nor

 did he make any subsequent payments toward his mortgage loan. See ECF No. 25-3 at PageID #:

 382. Plaintiff owes $25,031.89 in outstanding mortgage payments.2 ECF No. 25-1 at PageID #:

 365.

        Plaintiff filed this action against NLC and LoanCare alleging sixteen counts under federal

 and state law. ECF No. 4. Defendants filed a motion to dismiss, which the Court granted in part.

 ECF No. 23. The three remaining claims are for Breach of Contract (Count 1) against NLC;


        2
         The amount owed was determined as of December 2019. See ECF No. 25-1 at
 PageID #: 331, 365.

                                                  2
Case: 5:19-cv-00809-BYP Doc #: 30 Filed: 08/31/20 3 of 11. PageID #: 448




 (5:19CV809)


 Violation of 12 C.F.R. § 1026.36 (Count 11) against LoanCare; and Declaratory Judgment

 (Count 5). Id.

                                       II. Standard of Review

        Summary judgment is appropriately granted when the pleadings, the discovery and

 disclosure materials on file, and any affidavits show “that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

 see also Johnson v. Karnes, 398 F. 3d 868, 873 (6th Cir. 2005). The moving party is not

 required to file affidavits or other similar materials negating a claim on which its opponent bears

 the burden of proof, so long as the movant relies upon the absence of the essential element in the

 pleadings, depositions, answers to interrogatories, and admissions on file. Celotex Corp. v.

 Catrett, 477 U.S. 317, 322 (1986). The moving party must “show that the non-moving party has

 failed to establish an essential element of his case upon which he would bear the ultimate burden

 of proof at trial.” Guarino v. Brookfield Twp. Trs., 980 F. 2d 399, 403 (6th Cir. 1992).

        Once the movant makes a properly supported motion, the burden shifts to the non-moving

 party to demonstrate the existence of a genuine dispute. An opposing party may not simply rely

 on its pleadings; rather, it must “produce evidence that results in a conflict of material fact to be

 resolved by a jury.” Cox v. Ky. Dep’t of Transp., 53 F.3d 146, 150 (6th Cir. 1995). To defeat the

 motion, the non-moving party must “show that there is doubt as to the material facts and that the

 record, taken as a whole, does not lead to a judgment for the movant.” Guarino, 980 F.2d at 403.

 In reviewing a motion for summary judgment, the Court views the evidence in the light most

 favorable to the non-moving party when deciding whether a genuine issue of material fact exists.

                                                   3
Case: 5:19-cv-00809-BYP Doc #: 30 Filed: 08/31/20 4 of 11. PageID #: 449




 (5:19CV809)


 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986); Aickes v. S.H.

 Kress & Co., 398 U.S. 144 (1970).

        “The mere existence of some factual dispute between the parties will not defeat an

 otherwise properly supported motion for summary judgment . . . .” Scott v. Harris, 550 U.S. 372,

 380 (2007) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The fact in

 dispute must be “material,” and the dispute itself must be “genuine.” A fact is “material” only if

 its resolution will affect the outcome of the lawsuit. Scott, 550 U.S. at 380. In determining

 whether a factual issue is “genuine,” the Court assesses whether the evidence is such that a

 reasonable jury could find that the non-moving party is entitled to a verdict. Id. (“[Summary

 judgment] will not lie . . . if the evidence is such that a reasonable jury could return a verdict for

 the non-moving party.”).

                                             III. Analysis

        A. Breach of Contract (Count 1)

        In Count 1, Plaintiff alleges that NLC breached the parties’ mortgage agreement by

 wrongly demanding additional payments from Plaintiff, incorrectly determining Plaintiff’s

 account status, and causing damages to Plaintiff. ECF No. 15 at PageID #: 238. NLC argues that

 Plaintiff has failed to prove the elements of his breach of contract claim and therefore it is

 entitled to judgment as a matter of law. ECF No. 25 at PageID #: 319-22.

        In Ohio, a claim for breach of contract requires proof of four elements: existence of a

 contractual relationship between the parties; performance under the contract by the party seeking

 recovery for the breach; breach of the contract by the party against which relief is sought; and

                                                    4
Case: 5:19-cv-00809-BYP Doc #: 30 Filed: 08/31/20 5 of 11. PageID #: 450




 (5:19CV809)


 damages to the party seeking relief resulting from the breach. Pavlovich v. Nat’l City Bank, 435

 F.3d 560, 565 (6th Cir. 2006) (citing Wauseon Plaza Ltd. P’ship v. Wauseon Hardware Co., 807

 N.E.2d 953, 957 (Ohio Ct. App. 2004)). Individuals cannot maintain a breach of contract action

 when they themselves failed to substantially perform under the contract terms. Mtge. Elec.

 Registration Sys. v. Mosley, 2010 WL 2541245, *11 (Ohio Ct. App. June 24, 2010); see also

 Wauseon, 807 N.E.2d at 957 (“Generally, a breach of contract occurs when the non-breaching

 party performed its contractual obligations; the other party failed to fulfill its contractual

 obligations without legal excuse; and the non-breaching party suffered damages as a result of the

 breach.”).

          The record reveals Plaintiff failed to comply with the terms of the parties’ mortgage loan.

 ECF No. 25-1 at PageID #: 349-61. Plaintiff was required to make monthly mortgage payments

 on the first day of every month for the duration of the loan agreement. He temporarily stopped

 making monthly mortgage payments for the months of October, November, and December of

 2018. Id. at PageID #: 352. After paying enough money to halt foreclosure proceedings,

 Plaintiff ceased making mortgage payments altogether.3 Id. at PageID #: 331. As Plaintiff has

 not alleged facts to prove his own performance, he is unable to satisfy his breach of contract

 claim.


          3
          Plaintiff admits he has made no further payments toward his mortgage loan since
 January 11, 2019. See ECF No. 25-3 at PageID #: 382. Defendant avers Plaintiff has
 since been living at the mortgaged property without making mortgage payments and
 provides evidence demonstrating Plaintiff owes $25,031.89 in late payments. ECF No.
 25-1. Plaintiff does not deny that his mortgage loan is currently in default. See ECF No.
 26-1.

                                                    5
Case: 5:19-cv-00809-BYP Doc #: 30 Filed: 08/31/20 6 of 11. PageID #: 451




 (5:19CV809)


        Plaintiff has also failed to show any damages, a necessary element to any breach of

 contract action. See Raze Int’l Inc. v. Se. Equip. Co., 69 N.E.3d 1274, 1289 (Ohio Ct. App.

 2016) (“Under Ohio law, a claimant seeking to recover for breach of contract must show damage

 as a result of the breach. Damages are not awarded for a mere breach of contract.”); Byers

 DiPaola Castle, L.L.C. v. Portage Cty. Commrs., 41 N.E.3d 89, 95 (Ohio Ct. App. 2015)

 (“Without damages, there can be no remedy for breach of contract.”).

        Plaintiff has failed to show that he is entitled to relief on his breach of contract claim

 against NLC. Accordingly, summary judgment is granted on this claim.

        B. Violation of 12 C.F.R. § 1026.36(c) (Count 11)

        In Count 11, Plaintiff alleges LoanCare violated 12 C.F.R. § 1026.36(c)(1) of the Truth in

 Lending Act (“TILA”) when it failed to credit a $5,864.95 payment he made on January 11,

 2019. ECF No. 4. at PageID #: 67-68. LoanCare argues Plaintiff has failed to present sufficient

 evidence of a violation under Section 1026.36(c)(1), or actual damages, and therefore Defendant

 is entitled to entry of judgment in its favor. See ECF No. 25 at PageID #: 322-24.

        Plaintiff’s evidence demonstrates that LoanCare accepted and applied payment for the

 months of October, November, and December 2018. See ECF No. 26 at PageID #: 429; ECF No.

 26-2 at PageID #: 421. Defendants’ evidence corroborates LoanCare’s acceptance and

 application of payment, as Plaintiff and the LoanCare agent discussed on January 11, 2019. See

 ECF No. 25-1 at PageID #: 331, 346.

        Plaintiff complains LoanCare held a portion of the $5,864.95 payment in a suspense

 account at the time of payment. Even if that were the case, the regulation authorizes this action.

                                                   6
Case: 5:19-cv-00809-BYP Doc #: 30 Filed: 08/31/20 7 of 11. PageID #: 452




 (5:19CV809)


 Section 1026.36(c) permits a loan servicer to retain “partial payments” in a suspense account

 when a payment does not qualify as a full or “periodic” payment.4 See 12 C.F.R. §

 1026.36(c)(1)(ii).5 The regulator’s interpretation6 of 12 C.F.R. § 1026.36(c)(1)(ii) provides that a

 loan servicer who “receives a partial payment from a consumer, to the extent not prohibited by

 applicable law or the legal obligation between the parties, . . . may take any of the following

 actions: (i) Credit the partial payment upon receipt. (ii) Return the partial payment to the

 consumer. (iii) Hold the payment in a suspense or unapplied funds account.” CONSUMER

 FINANCIAL PROTECTION BUREAU, OFFICIAL INTERPRETATION OF 12 C.F.R.

 §1026.36,lhttps://www.consumerfinance.gov/policy-compliance/rulemaking/regulations/1026/36

 /#c-l-iii (emphasis added).




        4
          Under 12 C.F.R. § 1026.36, a periodic payment is defined as “an amount
 sufficient to cover principal, interest, and escrow for a given billing cycle.” 12 C.F.R. §
 1026.36 (c)(1)(i). A partial payment is defined as “any payment less than a periodic
 payment.” 12 C.F.R. § 1026.36 (c)(1)(ii).
        5
          Any servicer that retains a partial payment, meaning any payment less than a
 periodic payment, in a suspense or unapplied funds account shall: (A) Disclose to the
 consumer the total amount of funds held in such suspense or unapplied funds account on
 the periodic statement as required by § 1026.41(d)(3), if a periodic statement is required;
 and (B) On accumulation of sufficient funds to cover a periodic payment in any suspense
 or unapplied funds account, treat such funds as a periodic payment received in accordance
 with paragraph (c)(1)(i) of this section.
        6
           Neither party has cited any decisional law addressing the loan servicer’s rights
 and obligations under the provision. The Court has located none. Accordingly, the Court
 relies on regulation itself and the regulator’s interpretation of the provision.

                                                   7
Case: 5:19-cv-00809-BYP Doc #: 30 Filed: 08/31/20 8 of 11. PageID #: 453




 (5:19CV809)


        Plaintiff was contractually obligated to make timely mortgage payments on his account.

 He did not do so.7 Because the $5,864.95 amount Plaintiff paid on January 11, 2019 was not

 sufficient to cure the default on his account, LoanCare was within its rights under the regulations

 and the parties’ mortgage agreement to place a portion of the funds in a suspense or “unapplied

 funds” account. See Webb v. Chase Manhattan Mortg. Corp., 2:05-CV-0548, 2008 WL

 2230696, at *6 (S.D. Ohio May 28, 2008) (recognizing loan servicer’s right to hold partial

 payments insufficient to bring a plaintiff’s account current); Roes v. Specialized Loan Servicing,

 LLC, 1:17-CV-00246, 2018 WL 3636543, at *4 (E.D. Tenn. July 31, 2018); Davis v. Bank of

 Am. Corp., 1:10-CV-23-HSO-JER., 2013 WL 141150 at *5 (S. D. Miss. Jan. 11, 2013) (finding

 bank was within its right to accept and retain partial payments, and plaintiff’s claim that

 defendant did not properly apply payments and unlawfully held partial payments failed as a

 matter of law).

        In seeking to defeat Defendant’s Motion for Summary Judgment, Plaintiff baldly states,

 “Plaintiff made the required payment; they simply had to apply it properly under the terms of the

 contract.” ECF No. 26 at PageID #: 408. Conclusory allegations such as these are insufficient to




        7
           Plaintiff’s mortgage was reinstated on January 11, 2019 given his payments for
 October 2018, November 2018, and December 2018. ECF No. 25-1 at PageID #: 331,
 365. But this did not bring his account “current” as Plaintiff suggests. The referral of
 foreclosure was removed and Plaintiff was advised that his January 2019 payment
 remained outstanding. While Plaintiff’s payment addressed three of his four outstanding
 monthly mortgage payments, he does not allege that he made a mortgage payment for
 January 2019–or any month after that. Plaintiff’s own evidence suggests he has persisted
 in failing to make timely mortgage payments. See ECF No. 26-4.

                                                  8
Case: 5:19-cv-00809-BYP Doc #: 30 Filed: 08/31/20 9 of 11. PageID #: 454




 (5:19CV809)


 defeat a motion for summary judgment. See Allison v. Martin, No. 12-1057, 2013 WL 7141274,

 at *2 (6th Cir. Apr. 11, 2013). LoanCare has, however, submitted evidence showing it complied

 with Section 1026.36(c) by applying the $5,864.95 payment to the 2018 mortgage payments.

 ECF No. 25-1. No amounts are unapplied and Plaintiff asserts no evidence to the contrary.8 See

 Id. at PageID #: 365.

        Importantly, Plaintiff must be able to show a “concrete injury” under Section §

 1026.36(c) to be entitled to relief under the regulation. Spokeo, Inc. v. Robins, 136 S.Ct. 1540,

 1549 (2016) (requiring concrete injury in the context of a statutory violation); see also Jamison v.

 Bank of Am., N.A., 194 F. Supp. 3d 1022, 1028 (E.D. Cal. 2016). Plaintiff has not alleged

 sufficient facts to establish any concrete injury. See Jones v. Vericrest Fin., Inc., 1:11-CV-2330-

 TWT-CCH, 2011 WL 7025915, at *19 (N.D. Ga. Dec. 7, 2011) (finding even if plaintiff

 sufficiently alleged a violation under TILA and related regulations, claim would be dismissed

 since “Plaintiff has not included any factual allegations explaining how [defendant’s actions] . . .

 caused her to suffer any damages.”). Plaintiff’s lone declaration, asserting that $77.70 in late fees

 ballooned to $783.75 as of February 19, 2019 (ECF No. 26-1 at PageID #: 418) is not evidence

 of concrete harm under Section 1026.36(c). It is an indicator of Plaintiff’s persistent default on

 his mortgage payments.




        8
         In his response to interrogatories, Plaintiff was also unable to identify which, if
 any, payments Defendant failed to apply in violation of 12 C.F.R. § 1026.36(c)(1)(ii).
 See ECF No. 25-2 at PageID #: 373.

                                                  9
Case: 5:19-cv-00809-BYP Doc #: 30 Filed: 08/31/20 10 of 11. PageID #: 455




  (5:19CV809)


          Plaintiff does not contest that he is currently in default on his mortgage loan, or that he

  owes a significant amount of outstanding mortgage payments. As Plaintiff has not demonstrated

  “actual harm” suffered as a result of LoanCare’s alleged violation of Section 1026.36(c), this bars

  him from recovery under the regulation. See Van Hoose v. Athens First Bank & Tr., 3:16-CV-

  50-CDL, 2017 WL 4863236, at *6 (M.D. Ga. Apr. 12, 2017), aff’d, 735 F. App’x 699 (11th Cir.

  2018) (finding no actual harm under TILA regulations when Plaintiff stopped making payments

  on the mortgage, constituting default).

          Upon a review of the evidence in the light most favorable to Plaintiff, the Court finds

  Plaintiff has failed to set forth sufficient facts entitling him relief on his claim under Section

  1026.36(c)(1). Accordingly, LoanCare’s request for summary judgment is granted on this claim.

          C. Declaratory Judgment (Count 5)

          Plaintiff seeks a declaratory judgment holding that (1) Plaintiff’s account was current as

  of January 11, 2019 and (2) Defendant must “fix Plaintiff’s credit reporting” and “advis[e] the

  Department of Housing and Urban Development of [Defendants’] mistakes.” ECF No. 26 at

  PageID #: 409.

          The Declaratory Judgment Act states that “in a case of actual controversy within its

  jurisdiction . . . any court of the United States . . . may declare the rights and other legal relations

  of any interested party seeking such declaration.” 28 U.S.C. § 2201. The Supreme Court has

  emphasized the discretionary nature of the Act. See e.g., Green v. Mansour, 474 U.S. 64, 72, 106

  S.Ct. 423 (1985) (The statute “is an enabling Act, which confers a discretion on the courts rather

  than an absolute right upon the litigant.”). Before granting or denying such relief, a court must

                                                     10
Case: 5:19-cv-00809-BYP Doc #: 30 Filed: 08/31/20 11 of 11. PageID #: 456




  (5:19CV809)


  determine whether an “actual controversy” exists within the meaning of the Declaratory

  Judgment Act. 28 U.S.C. § 2201. Although there is no precise definition as to what is or is not

  an “actual controversy,” at the very least the facts averred must present between adverse parties a

  substantial controversy of “sufficient immediacy and reality” as to warrant a declaratory

  judgment. MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007) (citing Maryland

  Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941)).

         Because Plaintiff’s remaining claims have been disposed of on summary judgment as set

  forth above, there is no “actual controversy” left for the Court’s adjudication. Accordingly,

  summary judgment is entered in favor of Defendants on Plaintiff’s declaratory judgment claim.

                                           IV. Conclusion

         For the foregoing reasons, Defendants’ Motion for Summary Judgment (ECF No. 25) is

  granted.9 A separate judgment entry shall issue.



         IT IS SO ORDERED.


    August 31, 2020                               /s/ Benita Y. Pearson
  Date                                          Benita Y. Pearson
                                                United States District Judge




         9
             Plaintiff’s Motion for Order Referring Case to Mediation (ECF No. 28) is denied
  as moot.

                                                  11
